Title: To Benjamin Franklin from Thomas Ronayne, 15 February 1772
From: Ronayne, Thomas
To: Franklin, Benjamin


Sir
Cecil Street Feby. 15th. 1772
In conformity to the desire of some Friends, I have drawn up the foregoing Observations on atmospherical Electricity, which I beg leave to lay before you; and shall think the trouble I have had, in prosecuting the necessary Experiments, sufficiently compensated, if it shall appear to you that they contain any thing new or curious; in which case, you are at liberty to dispose of them in whatever manner you shall think proper. I am Sir, with very respectful consideration, Your most obedient Servant.
Thos. Ronayne
